Case: 12-10318     Document: 00512032625         Page: 1     Date Filed: 10/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2012
                                     No. 12-10318
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOE RAYMOND FLORES,

                                                  Plaintiff-Appellant

v.

KEVIN PRINCE, Physician Assistant-DMS Clinic for HCV; JOHN C. KEY,
M.D., Joe Ney Unit; DEBBIE IREDELL, Registered Nurse, HS Administrator
Sanders Estes Unit; AVARIAN MENDEZ, Physician Assistant Garza East
Transfer Facility; GUY SMITH, Offender Grievance Officer; CORRECTIONAL
MANAGED HEALTH CARE COMMITTEE; JOINT UTILIZATION REVIEW
COMMITTEE; JOINT PEER COMMITTEE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-2194


Before JOLLY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Joe Raymond Flores, Texas prisoner # 1069315, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. The district court denied his IFP


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10318    Document: 00512032625       Page: 2    Date Filed: 10/25/2012

                                   No. 12-10318

motion and certified that the appeal was not taken in good faith. By moving for
IFP status, Flores is challenging the district court’s certification. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Aside from conclusional allegations that he is challenging the district
court’s determination that the appeal was not taken in good faith, that his
§ 1983 case has merit, and that prison employees were and continue to be
deliberately indifferent to his serious medical condition, Flores does not address
the district court’s reasons for its certification decision. Flores’s challenge to the
district court’s certification decision is therefore abandoned. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Flores has not shown that the district court’s certification was incorrect.
The instant appeal is without arguable merit and is thus frivolous. Accordingly,
Flores’s IFP motion is denied, and his appeal is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      The district court’s dismissal of Flores’s complaint as frivolous and the
dismissal of the instant appeal as frivolous count as strikes under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Flores is cautioned that if he accumulates three strikes under § 1915(g), he will
not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                          2